Quinn, P. J.
On leave granted, defendant appeals his conviction on plea of guilty, and sentence for violating CLS 1961, § 750.336 (Stat Ann 1954 Rev § 28.568). . '
At his first arraignment September 16, 1963 on a charge of statutory rape,* defendant’s motion by retained counsel for remand to the magistrate for preliminary examination was granted. October 17, 1963, an amended information was filed with1 permission of the court and without objection of defendant, charging in count 1 the offense of indecent *613liberties (CLS 1961, § 750.336, supra) and in count 2, the offense of statutory rape. Defendant pleaded guilty to count 1, and on motion of the prosecuting attorney, count 2 was dismissed.
Relying on People v. Holbrook (1964), 373 Mich 94, defendant contends the trial court lacked jurisdiction because there was no, written authorization for the warrant as required by CL 1948, § 764.1 (Stat Ann 1954 Rev § 28.860). The people’s brief discloses the warrant was dictated by the prosecuting attorney and was typed in his office under his direction. People v. Carter (1967), 379 Mich 24, controls.
Defendant claims the trial court lacked jurisdiction because there was no preliminary examination on remand nor a new return by the magistrate finding the indecent liberties offense had been committed. In effect, defendant consented to the 'filing of the amended information and pleaded guilty to count. 1. People v. Quicksall (1948), 322 Mich 351, and In re Reno (1948), 321 Mich 497, control.
. Finally,' defendant argues noncompliance with DOR 1963, 785.3(2) because he was not advised of the nature of the accusation and the consequence of his plea: He claims that because he was not advised of the maximum sentence, he was not advised of the consequence of his plea. People v. Dunn (1968), 380 Mich 693, disposes of this contention, and defendant’s response, “played with her privates and breasts”, obviates the advice he now says he should have had with respect to the nature of the accusation.
■ Affirmed. »
T. G. Kavanagh and Levin, JJ., concurred.

 CLS 1961, § 750.520 (Stat Ann 1954 Rev § 28.788).